IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10455
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CHRISTOPHER VERNER,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (1:00-CR-79-2)
                      --------------------
                        October 15, 2001

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Christopher Verner appeals his conviction

for conspiracy to receive, possess, and conceal firearms, and

receipt and possession of stolen firearms in violation of 18 U.S.C.

§§ 371, 922(j).   He argues that the district court erred in denying

his motion to suppress evidence allegedly seized in violation of

his Fourth Amendment rights.

     This court applies a two-tier standard in reviewing a district

court’s denial of a motion to suppress.   United States v. Hunt, 253
F.3d 227, 229 (5th Cir. 2001).   The district court’s fact findings

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
are reviewed for clear error and its ultimate conclusion as to the

constitutionality of the law enforcement action is reviewed de

novo.    Id. at 229-30.        The evidence is viewed in the light most

favorable to the prevailing party.              Id. at 230.

       Verner concedes that the initial stop of his vehicle was

justified,    but    he   argues   that       the   search    of    his   person   and

subsequent detainment lasted beyond that which is allowed by Terry

v. Ohio, 392 U.S. 1 (1968).        Under Terry, “police officers may stop

and briefly detain an individual for investigative purposes if they

have    reasonable     suspicion   that       criminal       activity     is   afoot.”

Goodson v. City of Corpus Christi, 202 F.3d 730, 736 (5th Cir.

2000).     Reasonable suspicion must be supported by particular and

articulable facts, which, taken together with rational inferences

from those facts, reasonably warrant an intrusion.                    Id.

       While Officer Bone was questioning Verner, he attempted to

walk away from the officer and was subsequently searched and

handcuffed. Verner was also non-responsive when Officer Bone asked

whether there were any weapons in the vehicle.                            Viewing the

evidence    in   the   light    most   favorable       to     the   government     the

officer’s actions were reasonable.                  See Terry, 392 U.S. at 27;

United States v. Michelletti, 13 F.3d 838, 840-41 (5th Cir. 1994)

(en banc).

       The district court did not err in denying Verner’s motion to

suppress.

AFFIRMED.




                                          2